DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 11-14, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shaeffer et al. (US 2008/0080261).
Shaeffer discloses a system (Fig 1, 10, 11, 18 & [0109-0133]), comprising:
(1) regarding Claim 1:
		an integrated circuit (Fig 1) having an interface block (100a) that includes:
control circuitry (1865); and
1830) coupled to the control circuitry, wherein the control circuitry is configured to receive an input signal and to provide the received input signal to the routing interface ([0122], [0128]).
	(2) regarding Claim 2:
wherein the input signal comprises a signal received from a first circuit external to the integrated circuit ([0128]).
	(3) regarding Claim 3:
wherein the first circuit is implemented on a first die external to the integrated circuit ([0128]).
	(4) regarding Claim 4:
wherein the interface block is configured to be coupled to a second circuit, and the second circuit is implemented on a second die ([0128]).
	(5) regarding Claim 5:
wherein the integrated circuit is configured to provide the input signal to the second circuit ([0128]).
	(6) regarding Claim 6:
wherein the routing interface is configured to receive an additional input signal and to provide the received additional input signal to the control circuitry ([0128]).
	(7) regarding Claim 7:
wherein the integrated circuit has additional circuitry, and the additional circuitry (1894) is configured to provide the additional input signal.
	(8) regarding Claim 8:
[0101]).
	(9) regarding Claim 9:
wherein the integrated circuit has additional circuitry external to the routing interface, and the routing interface is configured to provide communications between the additional circuitry and the control circuitry ([0128]).
	(10) regarding Claim 11:
wherein the interface block further includes a buffer, and the buffer is configured to provide the input signal to the control circuitry (1820b [0128]).
	(11) regarding Claim 12:
wherein the buffer is configured to selectively modify a received signal to generate the input signal ([0128]).
	(12) regarding Claim 13:
wherein the input signal comprises a signal selected from the group consisting of a data signal, a power signal, a control signal, and a status signal ([0128]).
	(13) regarding Claim 14:
wherein the interface block further includes an additional buffer, and the additional buffer is configured to receive an output signal from the control circuitry ([0128]).
	(14) regarding Claim 19:
blocks 100a-d in Fig 1), each configured to couple to corresponding circuitry on a respective plurality of semiconductor dies and each comprising:
a routing interface (1830) configured to route signals received from the corresponding circuitry on a corresponding semiconductor die in the plurality of semiconductor dies ([0122]-[0128]); and
a controller (1865) configured to provide respective control signals to each of the routing interfaces in the plurality of flexible interface blocks ([0122]-[0128]).
	(15) regarding Claim 20:
wherein the routed signals comprise a signal selected from the group consisting of a data signal, a power signal, a control signal, and a status signal ([0122]-[0128]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaeffer et al. (US 2008/0080261) in view of Sullam et al (US 8,135,884).
(1) regarding Claim 10:
	Shaeffer discloses all of the subject matter above.  However Shaeffer does not disclose the routing interface comprising programmable circuitry.

	wherein the routing interface comprises programmable circuitry (Col 3 lines 59-63).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Sullam et al. into the device of Shaeffer to improve routing by increasing the number of inputs and decreasing the number of wires as taught by Sullam et al.
(2) regarding Claim 15:
	Shaeffer discloses:
	an interface block (100a) configured to couple a first circuit in a first die to a second circuit in a second die ([0128]), the interface block including:
a controller (1865); and
a routing interface (1830) coupled to the controller and configured to selectively provide signals between the first circuit and the second circuit based on a control signal from the controller ([0122]-[0128]).
Shaeffer discloses all of the subject matter above.  However Shaeffer does not disclose the routing interface being programmable.
	Sullam, in the same field of endeavor, discloses:

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Sullam et al. into the device of Shaeffer to improve routing by increasing the number of inputs and decreasing the number of wires as taught by Sullam et al.
(3) regarding Claim 16:
	The combination of Shaeffer and Sullam further discloses:
	wherein the interface block includes buffer circuitry configured to be coupled between the programmable routing interface and the second circuit ([0128] of Shaeffer).
(4) regarding Claim 17:
	The combination of Shaeffer and Sullam further discloses:
	wherein the programmable routing interface comprises a programmable interconnect (Col 3 lines 59-63 of Sullam).
(5) regarding Claim 18:
	The combination of Shaeffer and Sullam further discloses:
	wherein the programmable interconnect is configurable by configuration data stored on memory circuitry for the interface block ([0128] of Shaeffer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844